Exhibit 10.1



SEPARATION AGREEMENT




SEPARATION AGREEMENT dated as of the 28th day of February, 2014 between VALEANT
PHARMACEUTICALS INTERNATIONAL, INC. (“Valeant”) and DANIEL WECHSLER (“Mr.
Wechsler” and together with Valeant, the “Parties”).


WHEREAS, Mr. Wechsler is serving as Executive Vice President - Company Group
Chairman, Eye Health, pursuant to a letter agreement between Mr. Wechsler and
Valeant dated July 12, 2013 (the “Letter Agreement”); and


WHEREAS, Mr. Wechsler is resigning from any and all positions with Valeant and
with all subsidiaries of Valeant, effective immediately; and


WHEREAS, Valeant and Mr. Wechsler desire to enter into this Separation Agreement
(this “Agreement”) to set forth the Parties’ agreement as to Mr. Wechsler’s
entitlements and continuing obligations in connection with his resignation of
employment with Valeant.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the Parties hereto agree as follows:
1.
Termination Date.

(a)
The Parties agree that February 28, 2014 shall be Mr. Wechsler’s last day of
employment with Valeant (the “Termination Date”) and his service as Executive
Vice President - Company Group Chairman, Eye Health shall terminate as of the
Termination Date. Effective as of the Termination Date, Mr. Wechsler hereby
resigns from all positions he holds as an employee, officer, director, benefit
plan trustee or otherwise with respect to Valeant and its subsidiaries.

(b)
Upon the Termination Date, each of Mr. Wechsler’s equity compensation awards
shall immediately terminate, without further compensation due, in accordance
with their terms.

2.
Payments. The Parties acknowledge that in connection with Mr. Wechsler’s
termination of employment with Valeant, he shall be entitled to (or eligible
for, as the case may be) the following:

(a)
any accrued but unpaid salary or vacation pay, which shall be paid to him in
accordance with Valeant's policies with respect to such remuneration; and

(b)
subject to Mr. Wechsler executing the general release of claims attached hereto
as Annex A within 21 days following the Termination Date, and the applicable
seven (7) calendar day revocation period expiring without revocation (the date
upon which such revocation period expires being referred to hereinafter as the


1


        
        





--------------------------------------------------------------------------------




“Effective Date”), a separation payment in the amount of US$435,782, subject to
applicable withholdings, payable on or about August 28, 2014; provided however
that, if, at any time, Mr. Wechsler is in breach of any of his obligations under
this Agreement, then from the date of such breach onward and with no further
notice or action required, no payment shall be payable or paid, nor benefit
provided, pursuant to this Section 2(b).
3.
Non-Compete and Non-Solicit.

(a)
Mr. Wechsler acknowledges that Valeant does business throughout the world. For a
period of one year following the Termination Date, Mr. Wechsler shall not,
directly or indirectly, serve as an employee, consultant, officer, director,
lender, investor, shareholder, partner, manager or member of any person or
entity, or own or act as a sole proprietor of a business that engages in the
development, production and/or marketing of prescription and non-prescription
pharmaceutical products or medical devices in the areas of eye health,
dermatology, facial aesthetics and/or neurology or in any other line(s) of
business in which Valeant is engaged on the Termination Date (each, a
“Competitor”), in any of the states of the United States of America, Canada, and
any country in Europe, Latin America, Australia and South East Asia, other than
Valeant, or as approved in advance in writing by the Chief Executive Officer of
Valeant; provided, however, that Mr. Wechsler’s passive ownership of securities
shall not be a violation of this paragraph if such securities represent: (i)
less than one percent (1%) of the publicly traded securities of any Large
Publicly Traded Entity (determined at the time of investment); or (ii) less than
$500,000 and less than five percent (5%) of the securities of any entity that is
not a Large Publicly Traded Entity. A “Large Publicly Traded Entity” means a
publicly traded entity with a market capitalization greater than $500,000,000 at
the time of investment.

(b)
Subject to the last sentence of this Section 3(b), to protect the confidential
information and other trade secrets of Valeant and its affiliates, Mr. Wechsler
agrees, from the Termination Date through February 28, 2015, not to solicit,
attempt to solicit, or participate in or assist in any way in the solicitation
or attempted solicitation of any employees or independent contractors of Valeant
or any of its affiliates. For purposes of this covenant, “solicit” or
“solicitation” means directly or indirectly (including through the Permitted
Person (as defined below)) influencing or attempting to influence employees or
independent contractors of Valeant or any of its affiliates to become employed
with or become an independent contractor for any other person, partnership,
firm, corporation or other entity. Mr. Wechsler agrees that the covenants
contained in this paragraph are reasonable and necessary to protect the
confidential information and other trade secrets of Valeant and its affiliates,
provided, that solicitation through general advertising or the provision of
references shall not constitute a breach of such obligations. Notwithstanding
the terms of this Section 3(b), Mr. Wechsler shall be entitled to solicit or
attempt to solicit the individual who currently holds


    
        



--------------------------------------------------------------------------------




the title at Valeant (or Valeant’s affiliate) set out in Annex B hereto (the
“Permitted Person”) to become employed with any new employer of Mr. Wechsler.
Mr. Wechsler expressly acknowledges that the restrictions set forth in this
Section 3 shall not prevent or unduly restrict him from practicing his
profession, or cause him economic hardship. It is the intent and desire of Mr.
Wechsler and Valeant (and its affiliates) that the restrictive provisions in
this Section 3 be enforced to the fullest extent permissible under the laws and
public policies as applied in each jurisdiction in which enforcement is sought.
If any particular provision in this Section 3 shall be determined to be invalid
or unenforceable, such covenant shall be amended, without any action on the part
of either party hereto, to delete therefrom the portion so determined to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of such covenant in the particular jurisdiction in which such
adjudication is made. Mr. Wechsler acknowledges that Valeant or its affiliates
will suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if he breaches his obligations under this Section 3. Accordingly, Mr.
Wechsler agrees that Valeant and its affiliates will be entitled, in addition to
any other available remedies, to obtain injunctive relief against any breach or
prospective breach by Mr. Wechsler of his obligations under this Section 3 in
any Federal or state court sitting in the State of New Jersey, or, at Valeant's
(or its affiliate's) election, in any other state or jurisdiction in which Mr.
Wechsler maintains his principal residence or his principal place of business.
Mr. Wechsler agrees that Valeant or its affiliates may seek the remedies
described in the preceding sentence notwithstanding any arbitration or mediation
agreement that may have been entered into with Valeant or any of its affiliates.
Mr. Wechsler hereby submits to the non-exclusive jurisdiction of all those
courts for the purposes of any actions or proceedings instituted by Valeant or
its affiliates to obtain that injunctive relief, and Mr. Wechsler agrees that
process in any or all of those actions or proceedings may be served by
registered mail, addressed to the last address provided by Mr. Wechsler to
Valeant or its affiliates, or in any other manner authorized by law.
4.
Confidentiality. Mr. Wechsler will not disclose to, or use for the benefit of,
any third party any Confidential Information. "Confidential Information" means
any information about Valeant or any of its affiliates, their clients or
personnel which is not known or available publicly or generally within the
pharmaceutical industry, including, but not limited to, information relating to
business operations, including customer and supply lists, customer files,
marketing data, business plans, strategies, employee lists, contracts, financial
records and accounts, products in development, product plans, projections and
budgets, and similar information. Anything herein to the contrary
notwithstanding, the provisions of Section 4 shall not apply (a) when disclosure
is required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order Mr. Wechsler to disclose or make accessible any
information, or (b) as to information that is or becomes available to Mr.
Wechsler on a non-confidential basis from a source outside of Valeant and such
source does not breach any confidentiality or other obligation in making such
disclosure to Mr. Wechsler.


    
        



--------------------------------------------------------------------------------




5.
Non-Disparagement. From and after the Termination Date, Mr. Wechsler agrees to
not disparage or in any other way communicate to any person or entity any
negative information or opinion concerning Valeant, or its parents, subsidiaries
and affiliates, or any of their partners, members, shareholders, officers,
directors, employees or agents, of any of them. This provision shall not
prohibit Mr. Wechsler from making any statements or taking any actions required
by law nor shall this provision be interpreted to require or encourage Mr.
Wechsler to make any misrepresentations.

6.
Other Company Policies. Mr. Wechsler agrees that he shall continue to be bound
by and comply with the terms of his confidentiality obligations to Valeant, and
any provisions of the Standards of Business Conduct, Insider Trading Policy,
Blackout Policy, Anti-Bribery Policy, Corporate Integrity Agreement and any
other policies of Valeant and its affiliates that survive termination of
employment.

7.
Cooperation

(a)
During the eighteen (18) month period following the Termination Date, Mr.
Wechsler agrees to make himself reasonably available (after taking into account
his personal and professional schedule) to cooperate with Valeant and its
affiliates in matters that materially concern: (i) requests for information
about the services Mr. Wechsler provided to Valeant, its affiliates and their
predecessors during his employment with Valeant, its affiliates and their
predecessors, (ii) the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of Valeant,
its affiliates and their predecessors which relate to events or occurrences that
transpired while Mr. Wechsler was employed by Valeant, its affiliates or their
predecessors or (iii) any investigation or review by any federal, state or local
regulatory, quasi-regulatory or self-governing authority (including, without
limitation, the US Department of Justice, the US Federal Trade Commission or the
US Securities and Exchange Commission) as any such investigation or review
relates to events or occurrences that transpired while Mr. Wechsler was employed
by Valeant, its affiliates and their predecessors. Mr. Wechsler’s cooperation
shall include: (A) making himself reasonably available to meet and speak with
officers or employees of Valeant, Valeant's counsel or any third-parties at the
request of Valeant at times and locations to be determined by Valeant reasonably
and in good faith, taking into account Mr. Wechsler’s business and personal
needs and (B) giving accurate and truthful information at any interviews and
accurate and truthful testimony in any legal proceedings or actions. Unless
required by law or legal process or in the course of, or related to, his
subsequent employment, Mr. Wechsler will not knowingly or intentionally furnish
information to or cooperate with any non-governmental entity (other than
Valeant) in connection with any potential or pending proceeding or legal action
involving matters arising during Mr. Wechsler’s employment with Valeant, its
affiliates and their predecessors.


    
        



--------------------------------------------------------------------------------




(b)
If Valeant requests services pursuant this Section 7, Mr. Wechsler shall not be
entitled to any payments above those set forth in this Agreement; provided,
however, that Valeant will reimburse Mr. Wechsler for any reasonable,
out-of-pocket travel, hotel and meal expenses incurred in connection with Mr.
Wechsler’s performance of obligations pursuant to this Section 7 for which Mr.
Wechsler has obtained prior approval from Valeant.

(c)
If Mr. Wechsler reasonably determines that he should be represented by counsel
in connection with any matter described in this Section 7, he shall be
represented by counsel selected by Valeant, which may be (at Valeant’s election)
the same counsel representing Valeant or its affiliates in such matter unless
Mr. Wechsler reasonably determines that he should be separately represented due
to Valeant’s counsel having an actual conflict of interest, in which case
Valeant shall agree to, and shall, pay the reasonable costs and expenses of
separate counsel selected by Valeant in consultation with Mr. Wechsler for
matters with respect to which Mr. Wechsler is cooperating with Valeant pursuant
to this Section 7.

(d)
Nothing in this Agreement or any other agreement by and between the parties is
intended to or shall preclude or in any way limit or restrict Mr. Wechsler from
providing accurate and truthful testimony in response to a valid subpoena, court
order, regulatory or governmental request or other judicial, administrative or
legal process or otherwise as required by law (in the case of formal legal
process in which event Mr. Wechsler shall notify Valeant in writing as promptly
as practicable after receiving any such request of the anticipated testimony and
at least ten (10) days prior to providing such testimony (or, if such notice is
not possible under the circumstances, with as much prior notice as is
possible)).

8.
Representations. Mr. Wechsler represents and agrees that he is not aware of any
violations of any laws, rules or regulations with respect to any accounting,
financial, reporting, regulatory or any other others at Valeant or its
affiliates by any of their respective officers, directors, employees, agents or
any other person providing services to them. Mr. Wechsler represents that he has
complied with the policies of Valeant, its affiliates and their predecessors
applicable to Mr. Wechsler at any time concerning the treatment of confidential
information.

9.
Indemnification. From and after the date hereof, Mr. Wechsler shall be
indemnified by Valeant as provided in its by-laws. In addition, Mr. Wechsler
will be covered under Valeant’s Directors and Officers Liability Insurance
Policy.

10.
Section 409A; Other Tax Matters. The Parties intend for the payments and
benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this Agreement shall be construed and
administered in accordance with such intention. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each


    
        



--------------------------------------------------------------------------------




payment of compensation under this Agreement shall be treated as a separate
payment of compensation. Notwithstanding any other provision of this Agreement,
Valeant may withhold from amounts payable under this Agreement all amounts that
are required or authorized to be withheld, including, but not limited to,
federal, state, local and foreign taxes required to be withheld by applicable
laws or regulations.
11.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New Jersey, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.

12.
Entire Agreement. This Agreement sets forth the entire agreement between Mr.
Wechsler and Valeant concerning the termination of Mr. Wechsler’s employment,
and supersedes any other written or oral promises concerning the subject matter
of this Agreement, including, without limitation, those set forth in the Letter
Agreement. No waiver or amendment of this Agreement will be effective unless it
is in writing, refers to this Agreement, and is signed by Mr. Wechsler and the
Chief Executive Officer of Valeant. Mr. Wechsler represents and agrees that
other than the payments and benefits set forth in Section 2 of this Agreement
(and subject to the terms and conditions of Section 2 of this Agreement), he is
not entitled to any payments or benefits from Valeant, its affiliates or their
predecessors.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.





    
        



--------------------------------------------------------------------------------








VALEANT PHARMACEUTICALS
INTERNATIONAL, INC.




By:     /s/ Brian Stolz                
Title: Brian Stolz
Name: Executive Vice President, Administration
and Chief Human Capital Officer






EMPLOYEE




/s/ Daniel Wechsler                
DANIEL WECHSLER





    
        



--------------------------------------------------------------------------------







    
        



--------------------------------------------------------------------------------






ANNEX A
General Waiver & Release


    
This Legal Release (“Release”) dated as of the last date executed below (the
“Release Date”) is between Valeant Pharmaceuticals International, Inc. (the
“Company”) and Daniel Wechsler (“Employee”).


Employee Release. Employee, on behalf of himself, and Employee’s heirs,
executors, administrators, and/or assigns, does hereby RELEASE AND FOREVER
DISCHARGE the Company, together with its parents, subsidiaries, affiliates,
predecessors, and successor corporations and business entities, past, present
and future, and its and their agents, directors, officers, employees,
shareholders, insurers and reinsurers, and employee benefit plans (and the
trustees, administrators, fiduciaries, agents, insurers, and reinsurers of such
plans) past, present and future, and their heirs, executors, administrators,
predecessors, successors, and assigns (collectively, the “RELEASEES”), of and
from any and all legally waivable claims, causes of actions, suits, lawsuits,
debts, promises, agreements and demands whatsoever in law or in equity, known or
unknown, suspected or unsuspected, which Employee or which Employee’s heirs,
executors administrators, or assigns hereafter ever had, now have, or may have,
from the beginning of time to the date Employee executes this Release except as
expressly set forth herein. This general waiver and release does not include any
claims, causes of actions, suits, lawsuits, debts, and demands whatsoever in law
or in equity, known or unknown, suspected or unsuspected which may come into
existence post the date of this Release.


The claims being waived and released include, without limitation:


(a)    any and all claims of violation of any foreign or United States federal,
state, provincial and local law arising from or relating to Employee’s
recruitment, hire, employment and termination of employment with the Company;


(b)    any and all claims of wrongful discharge, emotional distress, defamation,
misrepresentation, fraud, detrimental reliance, breach of contractual
obligations, promissory estoppel, negligence, assault and battery, and violation
of public policy;


(c)    all claims to disputed wages, compensation, and benefits, including any
claims for violation of applicable state laws relating to wages and hours of
work;


(d)    any and all claims for violation of any state or federal statute or
regulation relating to termination of employment, unlawful discrimination,
harassment or retaliation under applicable federal, state and local
constitutions, statutes, laws, and regulations (which includes, but is not
limited to, the Age Discrimination in Employment Act, as amended (“ADEA”), Title
VII of the Civil Rights Act of 1964, 42 U.S.C. 1981, the Employee Retirement
Income Security Act (“ERISA”), the Family and Medical Leave Act of 1993, the
Americans with Disabilities Act, the Rehabilitation Act, the Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the New

        

--------------------------------------------------------------------------------






Jersey Law Against Discrimination and Conscientious Employee Protection Act, the
California Fair Employment and Housing Act and the California Family Rights
Act), the Ontario Employment Standards Act, 2000, Human Rights Code, and
Workplace Safety and Insurance Act; and


(e)    any and all claims for monetary damages and any other form of personal
relief.


In waiving and releasing any and all claims against the Releasees, whether or
not now known to Employee, Employee understands that this means that, if
Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Release will remain effective in all respects — despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Release if Employee had prior
knowledge of such facts.


In order to waive and release any and all claims against the Releasees, whether
or not now known, Employee expressly waives and releases all rights under
California Civil Code section 1542 (or any comparable provision under any
similar statute in any other jurisdiction) which states:


A general release does not extend to claims which the creditor [i.e. Employee]
does not know or suspect to exist in his or her favor at the time of executing
the release, which, if known by him or her, must have materially affected his
settlement with the debtor [i.e. the Company].
The only claims that are not being waived and released by Employee hereunder are
claims Employee may have for:


(a)    unemployment, state disability and/or paid family leave insurance
benefits pursuant to the terms of applicable state law;


(b)    continuation of existing participation in Company-sponsored group health
benefit plans, at Employee’s full expense, under the United States federal law
known as “COBRA” and/or under any applicable state counterpart law;


(c)    any benefit entitlements that are vested as of the Separation Date
pursuant to the terms of a Company-sponsored benefit plan governed by the United
States federal law known as “ERISA;”


(e)    violation of any foreign or United States federal, state or local
statutory and/or public policy right or entitlement that, by applicable law, is
not waivable;


(f)    any claims, causes of actions, suits, lawsuits, debts, or demands
whatsoever arising out of or relating to the Employee’s right to enforce the
terms of this Release and the Separation Agreement dated as of February 28, 2014
between the Employee and the Company (the “Separation Agreement”); and

        

--------------------------------------------------------------------------------








(g)    any wrongful act or omission occurring after the date Employee signs this
Release.


Nothing in this Release prevents or prohibits Employee from filing a claim with
a government agency, such as the U.S. Equal Employment Opportunity Commission,
that is responsible for enforcing a law. However, Employee understands that,
because Employee is waiving and releasing all claims “for monetary damages and
any other forms of personal relief” through the date upon which Employee signs
this Release, Employee may not recover any monetary relief from such a claim and
may only seek and receive non-personal forms of relief through any such claim.


Confidentiality of this Release. Employee agrees, covenants and promises that
Employee has not communicated or disclosed, and will not hereafter communicate
or disclose, the terms of this Release, to any persons with the exception of:
(1) members of Employee’s immediate family, Employee’s attorneys, accountants,
tax, or financial advisors, each of whom shall be informed of this
confidentiality obligation and shall agree to be bound by its terms; (2) to the
Internal Revenue Service or state or local taxing authority; (3) as is expressly
required or protected by law; or (4) in any action to challenge or enforce the
terms of this Release provided that such disclosure is protected from public
disclosure by an appropriate confidentiality order to the maximum extent
permitted by applicable authority. Employee agrees to be liable for any breach
of this Paragraph by the individuals identified in clause (1) above.


No Admission. Nothing about the fact or content of this Release shall considered
to be or treated by Employee or the Company as an admission of any wrongdoing,
liability or violation of law by Employee or by any Releasee.
 
Consideration & Revocation Periods; Effective Date. Employee acknowledges that
(a) the Company has advised him of his right to consult with an attorney prior
to signing this Release; (b) he has carefully read and fully understands all of
the provisions of this Release, and (c) he is entering into this Release,
including the releases set forth herein, knowingly, freely and voluntarily in
exchange for good and valuable consideration (including, but not limited to, the
payments to be made under Section 2(b) of the Separation Agreement) to which he
would not be entitled in the absence of signing this Release. Employee has
twenty-one (21) calendar days to consider this Release, although he may sign it
sooner, but not before February 28, 2014.


In addition, for the period of seven (7) calendar days after the date Employee
signs this Release (“7-day Revocation Period”), Employee may revoke it by
delivering written notice of revocation to the Company by hand-delivery or by
facsimile or e-mail transmission using the street, facsimile or e-mail address
for the Company stated below.


Because of this 7-day Revocation Period, this Release will not become effective
and enforceable until the eighth calendar day after the date Employee signed it
(the “Effective Date” referred to in the Separation Agreement), provided that
Employee has delivered Employee’s signed Release to the Company, and Employee
did not revoke the Release.



        

--------------------------------------------------------------------------------






Delivery to the Company. Employee should return this Release, signed by Employee
(and any notice of revocation, if applicable) to:


Valeant Pharmaceuticals International, Inc.
700 U.S. Highway 202/206
Bridgewater, NJ 08807
Attn: Vice President, Human Resources


Judicial Interpretation/Modification; Severability. In the event that this
Release shall be held to be void, voidable, unlawful or, for any reason,
unenforceable, the Release shall be voidable at the sole discretion of the
Company.


Governing Law and Venue. This Release shall be governed by, and construed in
accordance with, the laws of the State of New Jersey, without regard to the
application of any choice-of-law rules that would result in the application of
another state’s laws.


Changes to Release. No changes to this Release can be effective except by
another written agreement signed by Employee and by the Chief Executive Officer.


Complete Agreement. Except for the Separation Agreement, this Release, assuming
it is executed and not revoked during the 7-day Revocation Period, cancels,
supersedes and replaces any and all prior agreements (written, oral or
implied-in-fact or in-law) between Employee and the Company regarding all of the
subjects covered by this Release. This Release and the Separation Agreement (and
the documents referenced therein) are the full, complete and exclusive agreement
between Employee and the Company regarding all of the subjects covered by this
Release and the Separation Agreement, and neither the Employee nor the Company
is relying on any representation or promise that is not expressly stated in this
Release or the Separation Agreement.


I HAVE READ THIS RELEASE. I UNDERSTAND THAT I AM GIVING UP IMPORTANT RIGHTS. I
AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING DURING THE
CONSIDERATION PERIOD, AND THAT THE COMPANY HAS ADVISED ME TO UNDERTAKE SUCH
CONSULTATION BEFORE SIGNING THIS RELEASE. I SIGN THIS RELEASE FREELY AND
VOLUNTARILY, WITHOUT DURESS OR COERCION.








Date:                            
Daniel Wechsler

        